Citation Nr: 1132514	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-38 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel
INTRODUCTION

The Veteran served on active duty in the military from March 1967 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent rating for this disability retroactively effective from March 9, 2007, the date of receipt of a statement in support of this claim (on VA Form 21-4138).  He wants a higher initial rating for his PTSD.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when a Veteran appeals his initial rating, VA adjudicators must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In February 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC) to schedule a video-conference hearing, which the Veteran since has had in April 2011 before the undersigned Veterans Law Judge of the Board.  Immediately after the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDING OF FACT

The Veteran's PTSD causes total occupational and social impairment.


CONCLUSION OF LAW

The criteria are met for a higher 100 percent initial rating for the PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)), enhanced VA's duties to notify and assist claimants with their claims for VA benefits.  VA regulations implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Since, however, in this decision, the Board is granting the highest possible rating of 100 percent for the Veteran's PTSD, there is no need to discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA.  This is ultimately inconsequential, so not outcome determinative, since his claim is being granted to the fullest extent, regardless.  38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Higher Initial Rating for the PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Also, as already alluded to, if there have been variances in the severity of the disability since the filing of the claim, the rating must be "staged" to compensate the Veteran for this.  See Fenderson, 12 Vet. App. at 125-26.

The Veteran's PTSD has been initially rated as 30-percent disabling under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.

Under this general rating formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events), 

A higher 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

And the highest possible rating of 100 percent requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.

The use of the term "such as" in this general rating formula for mental disorders in 38 C.F.R. § 4.130 indicates the symptoms after this phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Instead, this permits consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on his social and work situation.  Id., at 443.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life - including employment.  38 C.F.R. § 4.10.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  In making this determination, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

In this particular case at hand, there is probative medical and other evidence in the file indicating the Veteran's PTSD causes total occupational and social impairment.  And this is sufficient reason, alone, to assign the highest possible rating of 100 percent.  See Johnson v. Brown, 7 Vet. App. 95 (1995).

During his VA compensation examination in January 2009, it was noted he had PTSD symptoms that included restricted affect, poor sleep, irritability, exaggerated startle response, hypervigilence, flashbacks, intrusive recollections, hopelessness, and avoidance behaviors.  He had been employed at a university for nine years, where he taught animation and video games.  He was married and had been for 11 years.  But the examiner described the Veteran's then current psychological functioning as severely impaired.  He was isolative, and, although employed, his occupational functioning was moderately to severely impaired.  The diagnosis was PTSD.  His GAF score was just 42 - which, according the DSM-IV, indicates he has "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or "serious" impairment in his social, occupational or school functioning (e.g., no friends, unable to keep a job).


Contemporaneous VA outpatient treatment records dated from February through June 2009 indicate the Veteran had worsening disability due to a combination of physical problems and his PTSD.  His increased PTSD-related symptoms included memories, nightmares, and flashbacks of his military experiences and isolation.  It was consequently determined he had severely impaired social and occupational functioning.  The evaluating psychologist explained that the Veteran's psychological deficits were severe enough that it would be very difficult, if not impossible, for him to continue working.  His GAF score was only 41, which, as mentioned, according to the DSM-IV, indicates, among other things, that he is unable to keep a job.

Also, in a May 2009 supporting statement, the Veteran's spouse reported that living with him was difficult, like living alone and walking on egg shells.  She said he sat and stared at walls and avoided touch.  She described him as a loner, with problems socializing with neighbors.  She added that their marriage stayed in turmoil.  

Private treatment records from January and October 2010 indicate the Veteran has depression and psychiatric symptoms that have notably worsened.  These symptoms included much more isolation, suicidal thoughts, hypervigilence, frequent nightmares, and impairment of concentration and memory.  The diagnoses were recurrent, moderate to severe, major depressive disorder without psychotic features, and PTSD.  GAF scores were 42 then 40.  The lesser score of 40 indicates he has some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

In a statement from a co-worker at the university where the Veteran was employed, it was explained that he had entered a class and acted strangely while addressing a group of freshman students.


Received in April 2011 was an undated psychiatric examination report (apparently performed sometime in 2011, when calculating the Veteran's age listed on the report).  His litany of PTSD symptoms is discussed, and it is reiterated he has worsening concentration and memory.  Since an automobile accident in January 2007 in which he sustained neck and back injuries, he has had worsening PTSD and depression.  He also has had increasing difficulties with attending employment, and he corresponded strictly by the internet.  The report list diagnoses of PTSD, major depressive disorder, and mood disorder.  His GAF score was even less than previously, only 38, so, as mentioned, indicating he has "major" impairment in several notable areas such as work or school, family relations, judgment, thinking, or mood - including is unable to work.  This evidence also indicates his major depressive and mood disorders, like his PTSD, are the results of the events that occurred during his military service.  So, in effect, they, too, are service-connected disabilities - either as also directly incurred in service from those events or, alternatively, secondary to or part and parcel of his PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.310(a) and (b).  Because the symptoms associated with these other conditions have not been disassociated from those attributable to the PTSD - in fact, to the contrary, have been determined to be of the same etiology - the resultant social and occupational impairment attributable to these conditions, in effect, must be considered as also attributable to the PTSD and in turn the Veteran's military service and, thus, considered when determining the appropriate rating for his PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran reiterated this litany of PTSD symptoms during his April 2011 videoconference hearing before the Board.  He testified that his symptoms continue to get progressively worse, including his severe nightmares, memory loss or impairment, panic attacks, sleep disturbance, and social isolation, explaining that he is easily agitated, especially in crowds.  He also said he is "maxed out" on his PTSD medications, so cannot receive any higher dosages, pointing out that he was institutionalized during the 1970s for the same symptoms he is now experiencing.  

He seemingly acknowledged that a substantial portion of his disorientation (rambling, etc.) is the result of the injuries he sustained in the car wreck, so not necessarily on account of his PTSD.  But he went on to testify that he was exhausting all of his accrued sick leave as a faculty member at East Tennessee State University (ETSU), teaching computer animation and special effects, and that it would expire at the end of this past spring semester.  Moreover, he said he could not return to work, so is unemployable because of his PTSD.

This evidence discussed shows the Veteran's PTSD is totally disabling, especially from an employability standpoint, thereby entitling him to the highest possible schedular rating of 100 percent for this condition.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).

Also, in Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit held that once a claimant:  (1)submits evidence of a disability, (2) makes a claim for the highest possible rating for that disability, and (3) submits evidence of unemployability on account of that disability, an informal claim for a total disability rating based on individual unemployability (TDIU) is raised under 38 C.F.R. § 3.155(a).  And as the Court more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim to the RO.  Remands to the RO generally are via the AMC, unless the Veteran is represented by a private attorney, in which case the remand is directly to the RO.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).


On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing the question of whether a claim for TDIU (so presumably even a derivative TDIU claim) may be considered when a 100 percent schedular rating is already in effect for one or more service-connected disabilities, as is now the case here.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.


ORDER

A higher 100 percent schedular rating is granted for the Veteran's PTSD, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


